DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the arguments presented on 11/08/2021.  As directed by the response: no claims were amended and claims 169-175 are canceled, currently claims 156-168 are presently pending in the application.
Response to Arguments
Applicant argues on page 2, the prior art Heilman does not disclose elements 70 and 72 can be moved in relation to each other such that the position of the pressure plate 120 can be moved.  The examiner respectfully disagrees. The push button 108 forming a portion of 70 may be biased outward like a coil spring and when depressed (i.e. at least one displaceable part), the pressure is exerted on the fluid tubes 182, 74 which in turn engages the driving wedge 186 and causes the pressure plate 118 to compress the ventricle. Therefore, Heilman discloses the push button is displaceable (pushed inward) in relation to element 72 such that the pushing enables the pressure plate 118 to be moved. The examiner points out that changes were made to the 103 rejection, specifically changes were made to the references to the first and second fixation elements to address applicant’s concern that the second fixation element (now identified as element push button 103 forming a portion of 70) does not move in relation to the first fixation element 72. Furthermore, a new ground of 112 rejections are being made in this NON-FINAL office action.
Applicant argues Forsell U.S. Publication 2006/0127246 does not include a Figure 32. The examiner apologizes for this error. The correct prior art comprising Figure 32 is Forsell U.S. 2003/0109771 A1. Heilman discloses the push button 108 forming a portion of the cylindrical housing 70 may be biased outward like a coil spring and when depressed (i.e. at least one displaceable part), the pressure is exerted on the fluid tubes 182, 74 which in turn engages the driving wedge 186 and causes the pressure plate 118 to compress the ventricle. Therefore, the push button 108 and annular flange 72 is a manual pumping mechanism employed to maintain blood flow. Forsell teaches an analogous pumping mechanism, wherein the device comprises a first wall portion 268 (for pushing, analogous to portion 70 with push button 108) and a second wall portion 274, wherein the first wall portion 268 is displaceable from the second wall portion 274 for enabling fluid flow (paragraph [0147-0149]), wherein the pump further includes a lock 270 for the purpose of releasably reducing and increasing the size of the chamber of the pump to allow the pumping of fluids (paragraphs [0027], [044] [0147-0148]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 156-163, 167-168 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 14-15 of U.S. Patent No. 11,224,735. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses an implantable heart help device for assisting the pump function of the heart by exerting an external force on the heart, wherein said implantable device comprises; a first fixating member adapted to be fixated to a bone in a patient, a second fixating member, at least one heart pump device in contact with said second fixating member, and wherein said second fixating member is displaceable in relation to said first fixating member for changing the position .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 156-168 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 156 includes the limitation “said second fixating member is displaceable in relation to said first fixating member.” However, it is unclear how this displacement occurs. The specification provides support for a “second fixating member is displaceable in relation to the first fixation member (see applicant’s publication, paragraphs [0023-0025]). However, it is unclear what specific structure of the second fixating member moves linearly in relation to said first fixating member.
Claim 164 includes the limitation “wherein said first fixating member is adapted to be fixated to at least one rib, on the anterior side thereof.” Claim 165 further limits claim 165 to include “a first fixating member [that] is adapted to fixate said device to the posterior side of at posterior side thereof,” to be consistent with claim 165 and Figures 3 and 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 156-166 and 168 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman et al. U.S. Patent 4,925,443 in view of Forsell U.S. Publication 2003/0109771 A1.
Regarding Claim 156, Heilman et al. discloses an implantable heart help device for assisting the pump function of the heart by exerting an external force on the heart (abstract), wherein said implantable device comprises; a first fixating member 72 adapted to the fixated to at least one of: at least one rib 110, a heart pump device 20 having a heart contacting organ 120 adapted to exert an external force on the heart (along the left ventricle, as seen in Figures 2a, 2b, 4b, 4c and column 8, lines 5-67) and a second fixating member (push button 108 forming portion 70) in contact with said heart pump device 20 (as seen in Figures 2a-2b, 4a, 4c and column 17, lines 55-67), wherein said second fixating member (i.e. push button 108 forming a portion of 70) is displaceable in relation to said first fixating member 72 for changing the position of said heart contacting organ 120 of said heart pump device (column 17, lines 1-25), thereby allowing the heart contacting organ 120 of the heart pump device to contact and exert the external force on at least two different positions on the heart (column 17, lines 1-24). Heilman discloses the push button 108 is displaceable (pushed inward) in relation to element 72 such that the pushing enables the pressure plate 118 to be moved. However, Heilman et al. does not expressly disclose a locking member adapted to lock said second fixating member in a position in relation to said first fixating member. Forsell teaches an implantable pump 262 as seen in Figure 32 in the same field of endeavor comprising a first wall portion 268 (for pushing, analogous to portion 70 with push button 108) and a second wall portion 274, wherein the first wall portion 268 is displaceable from the second wall portion 274 for enabling fluid flow (paragraph [0147-0149]), wherein the pump further includes a lock 270 for the purpose of 
Regarding Claim 157, 159, 160, 162, 163, Heilman et al. does not expressly disclose wherein said second fixating member is rotationally displaceable in relation to said first fixating member in at least one of at least one axis. In addition, Heilman et al. does not expressly disclose the second fixation member is linearly or rotationally displaceable in a first axis, and linearly or rotationally displaceable in a second axis in relation to said first fixation member and wherein said second fixating member is displaceable in relation to first said fixating member in at least a first, second and third axis. Forsell teaches an implantable pump 262 as seen in Figure 32 in the same field of endeavor comprising a first wall portion 268 (analogous to portion 72) and a second wall portion 274, wherein the first wall portion 268 is displaceable from the second wall portion 274 by manual pushing, pulling or rotation of any of the wall portions in one direction (as seen in Figures 30A-30C and 32) for enabling fluid flow (paragraphs [0044] and [0147-0149]), wherein the pump further includes a lock 270 for the purpose of releasably reducing and increasing the size of the chamber of the pump to allow the pumping of fluids  as taught by Forsell for the purpose of changing the size of the chamber of the reservoir and allow for the pumping of fluids through the device (paragraph [0044]). This modification is a teaching of using a different manipulation on the pump to increase the fluid supply for hydraulic operation of the device.
Regarding Claim 158, Heilman et al. discloses wherein said second fixating member (108 forming a portion 70) is linearly displaceable in relation, to said first fixating member 72, in at least one axis (as seen in Figures 2a-2b and column 17, lines 5-25). Heilman discloses the push button 108 is displaceable (pushed inward) in relation to element 72 such that the pushing enables the pressure plate 118 to be moved.
Regarding Claim 161, Heilman et al. discloses wherein said second fixating member is linearly displaceable in relation to said first fixating member, in at least one of at least two axis (as seen in Figures 2a-2b and column 17, lines 5-25, e.g. pushing up and down).
Regarding Claims 164, 166, Heilman et al. discloses wherein said first fixation member 72 is adapted to be fixated to at least one rib 110 on an posterior side and wherein said heart pump device 20 is adapted to be located on the posterior side of the rib cage 110 (as seen in Figure 2a, as seen in Figures 4b, 4c and column 8, lines 5-67).
Regarding Claim 165, Heilman et al. discloses wherein said first fixating member 70 is adapted to fixate said device to the posterior side of at least one rib 110 using at least one through-going arrangement (manual operable button 108 is located on the anterior side, while the 
Regarding Claim 168, Heilman et al. discloses wherein said implantable device is adapted to exert an external force on at least one of: the left ventricle of the heart, two different sides of the left ventricle of the heart (as seen in Figures 2a-2b, 4a-4c and column 4, lines 5-25).
Claim 167 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman et al. U.S. Patent 4,925,443 in view of Forsell U.S. Publication 2003/0109771 and further in view of Forsell et al. U.S. Publication 2004/0098113. 
Regarding Claim 167, Heilman et al. does not expressly disclose the first and second fixation members comprises a ceramic material. Forsell et al. teaches an apparatus for support the heart by pumping the blood in the blood vessels (paragraphs [0058] and [0074]), the valve device comprising a valve pump in the same field of endeavor comprising a first fixating member 32 and a second fixating member 32 which is displaceable from the first fixating member, wherein the fixating members are formed of ceramic (paragraph [0091] and as seen in Figure 5) for the purpose of having the plates formed from an inert material that maintains low friction and reduces the risk of the plates from being stuck to each other (paragraph [0009]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heilman’s first and second fixation plates to be formed from a ceramic material as taught by Forsell et al. for the purpose of having the plates formed from an inert material that maintains low friction and reduces the risk of the plates from being stuck to each other. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 9:30 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774